Hunt, J.
Injunction. Plaintiff’s application for an injunction restraining the sale of certain coal properties for nonpayment of taxes was denied. Plaintiff appeals.
Plaintiff’s business is mining for coal and manufacturing the same into coke. Part of the coal lands described was plaintiff’s by purchase from the United States under the land laws of the United States relative to the acquisition of coal lands; part was leased from the Northern Pacific Railroad Company, the said railroad company being the owner of such part by virtue of its land grant from the United States.
The appellant’s counsel has presented to the court in his brief and oral argument but a single point, which may be stated in the following language: Are the annual net proceeds •of coal mines and mining claims, acquired under the laws of the United- States relative to the acquisition of coal lands, taxable by the constitution and laws of the state providing for the assessment of the net proceeds of mines?
Section 3, Article 12, of the constitution of the state, is as follows: “All mines and mining claims, both placer and rock *67in place, containing or bearing gold, silver, copper, lead, coal, or other valuable mineral deposits, after purchase thereof from the United States, shall be taxed at the price paid the United States therefor, unless the surface ground, or some part thereof, of such mine or claim, is used for other than mining purposes, and has a separate and independent value for such other purposes, in which case said surface ground, or any part thereof, so used for other than mining purposes, shall be taxed at its value for such other purposes, as provided by law; and all machinery used in mining, and all property and surface improvements upon or appurtenant to mines and mining claims which have a value separate and independent of such mines or mining claims, and the annual net proceeds of all mines and mining claims' shall be taxed as provided by law. ’ ’
The appellant’s construction of the foregoing section is that the net proceeds of coal mines are not the subject of taxation as a separate class of property, but that such net proceeds, together with the other personal property of the corporation, must be taxed as the property of the corporation at a uniform ra e of assessment and taxation. That construction is too narrow. The principle of construction, as applied to a written constitution, is that effect must be given, if possible, to the whole instrument and to every section and clause.
Judge Cooley (Cooley on Constitution, Lim. page 72) says, concerning this rule: “If different portions seem to conflict, the courts must harmonize them, if practicable, and must lean in favor of a construction which will render every word operative rather than one which may make some words idle and nugatory. This rule is applicable with special force to written constitutions, in which the people will be presumed to have expressed themselves in careful and measured terms, corresponding with the immense importance of the powers delegated, leaving as little as possible to implication. It is scarcely conceivable that a case can arise where a court would be justified in declaring any portion of a written constitution nugatory because of ambiguity. One part may qualify another so as to restrict its operation, or apply it otherwise than the natural *68construction would require if it stood by itself; but one part is not to be allowed to defeat another if by any reasonable construction the two can be made to stand together. ’ ’
When guided by these rules, it becomes the duty of the judiciary to avoid any-construction which will make the word “coal,” used in the section quoted, idle and nugatory, or which will eliminate it from the context altogether.
Again, the subject of the whole section under consideration pertains to revenue and taxation necessary for the support of the state, and the object intended to be accomplished is the taxation of the net proceeds of any and all mines which contain valuable mineral deposits. Having collected this intention from the article and section referred to, we shall interpret the words used so as to avoid repugnancies or inconsistencies with such intention. (Sutherland on Statutory Construction § 218.)
Certainly coal is a mineral, classed as such generally, and especially so designated by the framers of the constitution, who authorized the taxation of mines and mining claims ‘ ‘containing or bearing gold, * * * copper, * * * coal or other valuable mineral deposits. ’ ’ W hether or not, from a scientific standpoint, coal is classed by geologists as placer or rock in place, is not of great importance; for we conclude that, in the absence of a constitutional definition of what is placer or what is rock in place — whether scientifically accurate or not, in our interpretation of these words — they must be here defined as sufficiently broad to include all mines and mining claims containing or bearing valuable mineral deposits of the several minerals mentioned in the section cited.
This construction is in accord with the doctrine that general terms of a constitution must receive that interpretation which will include all the instances enumerated as comprehended by them. Accordingly, the classification of valuable mineral deposits, made by the constitution for the purposes of taxation, puts coal as either rock in place or placer. Coal may be rock in place. Lindley on Mines, section 323, states that coal occurs in veins, and often with as pronounced a dip and strike as in the auriferous quartz lodes. And we should say *69that coal is meant to be brought within the meaning of the words “rock in place,” as used by the constitution; the term “placer,” as defined by Judge Blake in Moxon v. Wilkinson, 2 Mont. 421, and as commonly regarded, being “a superficial deposit which occupies the bed of an ancient river or valley, ’ ’ or by geological authority a term applied to ‘ ‘the auriferous gravels of America. ’ ’
We have an analogous instance in the classification of minerals by the acts of Congress relating to deposits of cinnabar. The acts of 1866 provided for patents to persons claiming “a vein or lode of quartz or other rock in place, bearing gold, cinnabar or copper”; and although cinnabar is not found in any “lode” or “fissure of the earth’s crust,” as defined by the geologists, yet it was decided by Judge Field in the Eureka Case, 4 Sawy. 302, Fed. Cas. No. 4,548, that any definition of ‘ ‘lode, ’ ’ as used in the act of Congress, which did not embrace deposits of cinnabar, “would be as defective as if it did not embrace deposits of gold or silver.” “The definition of ‘lode,’ ” wrote that learned judge, “must apply to deposits of all the metals named, if it apply to a deposit of any one of them. Those acts were not drawn by geologists or for geologists. They were not framed in the interests of science, and consequently with scientific accuracy in the use of terms. They were framed for the protection of miners in the claims which they had located and developed, and should receive such construction as will carry out this purpose. The use of the terms ‘vein’ and ‘lode’ in connection with each other in the act of 1866, and their use in connection with the term ‘ledge’ in the act of 1872, would seem to indicate that it was the object of the legislator to avoid any limitation in the application of the acts which a scientific definition of any one of these terms might impose.” That decision bears directly upon the •case before us, and the meaning there put upon the acts of Congress was based upon the same principle of construction applicable' to the constitutional provision above cited. The limitations of very technical scientific definitions, if correctly invoked as being applicable to coal as rock in place or placer, *70must therefore be avoided, and the annual net proceeds of coal mines and mining claims must be taxed as provided by law.
Passing, now, to the legislation upon the subject, we find Section 3672, Political Code, under the caption of “Property Liable to Taxation, ” to be a reiteration of the constitutional clause heretofore discussed, making the annual net proceeds of coal mines liable to taxation, and providing, also, that such net proceeds are to be taxed £ ‘as other personal property. ’ ’ Section 3760, and those sections which follow 3760, provide for the assessment of the net proceeds of mines and the manner of the collection of the tax. Section 3760 in detail requires £ ‘every person * * * engaged in mining upon any quartz, vein or lode, or placer mining claim, containing gold, silver, copper, coal or other valuable mineral deposit,” to make out a statement of the gross yield of the above-named “metals or minerals,” etc. We are of the opinion that, under the same rules of construction which we applied to the constitutional section, persons engaged in mining upon “any quartz vein or lode or placer mining claim containing * * * coal” are just as liable to the duty of making the statement required by Section 3760 as are those engaged in mining gold or silver or copper. When the legislature adopted the code sections referred to pertaining to the assessment of the net proceeds of mines, they were dealing with the matter of the practical means of acqiring revenue for the state; and, by including coal miners as those engaged in mining upon quartz veins or lodes or placer mining claims, they classified such persons with relation to methods and conveniences in the assessment of the proceeds of coal mines, rather than by any standard of the scientific definitions of quartz veins or lodes or placer mining claims which were to be assessed. Uncertainties arising out of the meaning of the words “quartz” and “placer” must therefore be resolved before the easily ascertained and con-' trolling intent, which was to include persons owning coal mines, and the net proceeds of such mines, as within the provisions of the statutes. (Eureka Case, supra.)
Our judgment is that the order appealed from be affirmed.

Affirmed.

Pemberton, C. J., and Pigott, J., concur.